Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are presented for examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Keith Woffinden (Reg. No.: 73,562) on 25 May 2022.
The application has been amended as follows: 

(Currently Amended) A method comprising:
initiating a transaction, via a distributed digital ledger transaction network, delegating a permission to rotate cryptographic keys of a first user account of the distributed digital ledger transaction network to a second user account of the distributed digital ledger transaction network;
generating, utilizing a cryptographic key of the second user account, a pre-signed key rotation transaction request to generate a modified cryptographic key for the first user account based on delegation of the permission to the second user account;
storing the pre-signed key rotation transaction request in a first digital data storage location that is different than a second digital data storage location of a memory device storing the cryptographic key of the second user account; and
initiating a key rotation transaction, via the distributed digital ledger transaction network, exchanging an active cryptographic key for the first user account to the modified cryptographic key for the first user account by accessing the pre-signed key rotation transaction request from the second digital data storage location of the memory device.

9.	(Currently Amended) A non-transitory computer-readable medium storing instructions thereon that, when executed by at least one processor, cause a computing device to:
initiate a transaction, via a distributed digital ledger transaction network, delegating a permission to rotate cryptographic keys of a first user account of the distributed digital ledger transaction network to a second user account of the distributed digital ledger transaction network;
generate, utilizing a cryptographic key of the second user account, a pre-signed key rotation transaction request to generate a modified cryptographic key for the first user account based on delegation of the permission to the second user account;
store the pre-signed key rotation transaction request in a first digital data storage location that is different than a second digital data storage location of a memory device storing the cryptographic key of the second user account; and
initiate a key rotation transaction, via the distributed digital ledger transaction network, exchanging an active cryptographic key for the first user account to the modified cryptographic key for the first user account by accessing the pre-signed key rotation transaction request from the second digital data storage location of the memory device.

17.	(Currently Amended)  A system comprising:
at least one processor; and
a non-transitory computer-readable medium comprising instructions that, when executed by the at least one processor, cause the system to:
initiate a transaction, via a distributed digital ledger transaction network, delegating a permission to rotate cryptographic keys of a first user account of the distributed digital ledger transaction network to a second user account of the distributed digital ledger transaction network;
generate, utilizing a cryptographic key of the second user account, a pre-signed key rotation transaction request to generate a modified cryptographic key for the first user account based on delegation of the permission to the second user account;
store the pre-signed key rotation transaction request in a first digital data storage location that is different than a second digital data storage location of a memory device storing the cryptographic key of the second user account; and
initiate a key rotation transaction, via the distributed digital ledger transaction network, exchanging an active cryptographic key for the first user account to the modified cryptographic key for the first user account by accessing the pre-signed key rotation transaction request from the second digital data storage location of the memory device.
Allowable Subject Matter
Claims 1-20 are allowed.
The claims are directed to novel and non-obvious methods, non-transitory computer-readable mediums and systems for delegating a permission to rotate one or more cryptographic keys of a first user account to a second user account.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN B SCHWARTZ whose telephone number is (571)270-3850. The examiner can normally be reached 9am-7pm EST, Monday-Thursday, 9am-5pm EST, Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN B SCHWARTZ/Primary Examiner, Art Unit 2435